UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1770


HEPHZIBAH BATES, a/k/a Hattie Tea Jenkins-Bates,

                 Plaintiff – Appellant,
          v.

JIMMIE FALLON,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00300-REP)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hephzibah        Bates   appeals      the   district   court’s      order

dismissing Bates’ complaint as frivolous.                    We have reviewed the

record   and    find   no    reversible        error.    Accordingly,     we    grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.                  Bates v. Fallon, No. 3:13-cv-

00300-REP      (E.D.   Va.    May    28,   2013).       We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                           2